MILLIKEN, Chief Justice.
The petitioner, J. P. Karem, has filed an original action in this Court denominated “Petition for Writ of Prohibition” in which he prays this Court to direct the Hon. Harold R. Marquette, Judge of the Jefferson Circuit Court, Common Pleas Branch, Second Division, “to set aside his Order of July 27, 1964, and to reinstate the Order of December 13, 1963, dismissing the Complaint of Blanche Stout” as to this petitioner. The counterclaim of the petitioner against Blanche Stout was left unadjudi-cated.
The later order had rescinded the former order which had dismissed Blanche Stout’s complaint without declaring that “there was no just reason for delay” and that “the judgment (of dismissal) is final” as required by CR 54.02 which further declares: “In the absence of such recital, any order or other form of decision, however designated, which adjudicates less than all the claims shall not terminate the action as to any of the claims, and the order or other form of decision is interlocutory and subject to revision at any time before the entry of judgment adjudicating all the claims.” Also, since the petitioner has an adequate remedy by appeal, he may not invoke the extraordinary remedy here sought.
The petitioner’s request is denied.